Exhibit 10.4F

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 22, 2011, by and between OXFORD FINANCE LLC (successor
in interest to Oxford Finance Corporation; in its individual capacity, “Oxford”
or “Lender”; in its capacity as Collateral Agent, “Collateral Agent”) and
COMPLETE GENOMICS, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Collateral Agent, Lender and Borrower have entered into that certain Loan and
Security Agreement dated as of March 25, 2011 (as the same may from time to time
be amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Collateral Agent and Lender amend the Loan
Agreement to make certain revisions to the Loan Agreement as more fully set
forth herein.

D. Collateral Agent and Lender have agreed to so amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.6 (Operating Accounts). The last sentence of Section 6.6(b) of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“The provisions of the previous sentence shall not apply to (i) deposit accounts
exclusively used for payroll, payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to Lender
by Borrower as such or (ii) the Cash Management Services Accounts.”

2.2 Section 12.1 (Successors and Assigns). Section 12.1 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and Lender’s prior written consent (which may be granted or
withheld in Collateral Agent’s and Lender’s discretion). Lender has the right,
without the consent of or notice to Borrower, to sell, transfer, assign, pledge,
negotiate, or grant participation in (any such sale, transfer, assignment,
pledge, negotiation, or grant of a participation, a “Lender Transfer”) all or
any part of, or any interest in, the Lender’s obligations, rights, and benefits
under this Agreement and the other Loan Documents provided, however, that any
such Lender Transfer (other than a transfer, pledge, sale or assignment to an
Eligible Assignee) of its obligations, rights, and benefits under this Agreement
and the other Loan Documents shall require the prior written consent of the
Required Lenders (such approved assignee, an “Approved Lender”). Borrower and
Collateral Agent shall be entitled to continue to deal solely and directly with
such Lender in connection with the interests so sold, transferred, assigned,
pledged, negotiated or granted a participation in, until Collateral Agent shall
have received and accepted an effective assignment agreement in form
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee or Approved Lender as Collateral Agent
reasonably shall require.”

 

1



--------------------------------------------------------------------------------

2.3 Section 13.1 (Definitions). The following terms and their respective
definitions hereby are added to or amended in Section 13.1 of the Loan Agreement
as follows:

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for Lender or any entity described in
the preceding clause (i) and that, with respect to each of the preceding clauses
(i) and (ii), is administered or managed by (a) Lender, (b) an Affiliate of
Lender or (c) a Person (other than a natural person) or an Affiliate of a Person
(other than a natural person) that administers or manages Lender.

“Cash Management Services Accounts” means collectively the Credit Card Account
and the Merchant Services Account.

“Collateral Agent” means, Oxford, not in its individual capacity, but solely in
its capacity as agent on behalf of and for the benefit of the Lender.

“Credit Card Account” means that certain money market account maintained with
SVB in support of the SVB Credit Card Services; provided that the aggregate
amount in such account does not exceed Two Hundred Sixty Thousand Dollars
($260,000) at any time.

“Eligible Assignee” means (i) Lender, (ii) an Affiliate of Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000), and in each case of clauses (i) through (iv),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include
(i) Borrower, any guarantor or any of Borrower’s or any such guarantor’s
Affiliates or Subsidiaries or (ii) unless an Event of Default has occurred and
is continuing, a direct competitor of Borrower or a guarantor or a vulture hedge
fund, each as determined by Collateral Agent. Notwithstanding the foregoing,
(x) in connection with assignments by a Lender due to a forced divestiture at
the request of any regulatory agency, the restrictions set forth herein shall
not apply and Eligible Assignee shall mean any Person or party and (y) in
connection with a Lender’s own financing or securitization transactions, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party providing such financing or formed to undertake such
securitization transaction and any transferee of such Person or party; provided
that no such sale, transfer, pledge or assignment under this clause (y) shall
release such Lender from any of its obligations hereunder or substitute any such
Person or party for such Lender as a party hereto until Collateral Agent shall
have received and accepted an effective assignment agreement from such Person or
party in form satisfactory to Collateral Agent executed, delivered and fully
completed by the applicable parties thereto, and shall have received such other
information regarding such Eligible Assignee as Collateral Agent reasonably
shall require.

 

2



--------------------------------------------------------------------------------

“Merchant Services Account” means that certain money market account maintained
with SVB in support of the SVB Merchant Services; provided that the aggregate
amount in such account does not exceed Two Hundred Sixty Thousand Dollars
($260,000) at any time.

Clause “(f)” of the definition “Permitted Indebtedness” hereby is amended by
deleting the phrase “and” as it appears at the end thereof; clause “(g)” of the
definition of “Permitted Indebtedness” hereby is amended by deleting the period
at the end thereof and replacing it with a semicolon; and new clauses “(h)” and
“(i)” hereby are added to the definition of “Permitted Indebtedness” to read as
follows:

“(h) Indebtedness incurred by Borrower in connection with SVB Credit Card
Services; provided that the aggregate amount of such Indebtedness does not
exceed Two Hundred Fifty Thousand Dollars ($250,000) at any time; and

(i) Indebtedness incurred by Borrower in connection with SVB Merchant Services;
provided that the aggregate amount of such Indebtedness does not exceed Hundred
Fifty Thousand Dollars ($250,000) at any time.”

Clause “(g)” of the definition “Permitted Liens” hereby is amended by deleting
the phrase “and” as it appears at the end thereof; clause “(h)” of the
definition of “Permitted Liens” hereby is amended by deleting the period at the
end thereof and replacing it with a semicolon; and a new clause “(i)” hereby is
added to the definition of “Permitted Liens” to read as follows:

“(i) Liens in favor of SVB with respect to the Cash Management Services
Accounts.”

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their respective Term Loans, Lenders
holding one hundred percent (100%) of the aggregate outstanding principal
balance of the Term Loans, or (ii) at any time from and after any Original
Lender has assigned or transferred any interest in its Term Loans, Lenders
holding, sixty-six percent (66%) or more of the aggregate outstanding principal
balance of the Term Loans, plus, in respect of this clause (ii), (A) each
Original Lender that has not assigned or transferred any portion of its
respective Term Loan and (B) each assignee of an Original Lender provided such
assignee was assigned or transferred and continues to hold one hundred percent
(100%) of the assigning Original Lender’s interest in the Term Loans (in each
case in respect of clauses (A) and (B) of this clause (ii), whether or not such
Lender is included within the Lenders holding sixty-six percent (66%) of the
Terms Loans); provided, however, that notwithstanding the foregoing, for
purposes of Section 9.1(b) hereof, “Required Lenders” means (i) for so long as
all Original Lenders retain one hundred percent (100%) of their interests in
their respective Term Loans, Lenders holding one hundred percent (100%) of the
aggregate outstanding principal balance of the Term Loans, or (ii) at any time
from and after any Original Lender has assigned or transferred any interest in
its Term Loans, Lenders holding, sixty-six percent (66%) or more of the
aggregate outstanding principal balance of the Term Loans, plus, in respect of
this clause (ii), each Original Lender that has not assigned or transferred any
portion of its respective Term Loan (in each case in respect of this clause
(ii), whether or not such Original Lender is included within the Lenders holding
sixty-six percent (66%) of the Term Loans). For purposes of this definition
only, a Lender shall be deemed to include itself, and any Lender that is an
Affiliate or Approved Fund of such Lender.

“SVB” means Silicon Valley Bank.

“SVB Credit Card Services” means those certain credit card services identified
in cash management services agreements between Borrower and SVB.

 

3



--------------------------------------------------------------------------------

“SVB Merchant Services” means those certain merchant services identified in cash
management services agreements between Borrower and SVB.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Collateral Agent and Lender to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except as previously disclosed
in writing to Lender and except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b), no Event of Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Collateral Agent and
Lender on the Effective Date are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

4



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lender of this Amendment by each
party hereto.

[Balance of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT AND LENDER:       BORROWER: OXFORD FINANCE LLC       COMPLETE
GENOMICS, INC. By:  

/s/ John G. Henderson

      By:  

/s/ Ajay Bansal

Name:           Name:     Title:                        Vice President and
General Counsel       Title:               Chief Executive Officer

[Signature Page to First Amendment to Loan and Security Agreement]